Name: 2010/233/: Commission Decision of 26Ã April 2010 setting up the Expert Group on a Common Frame of Reference in the area of European contract law
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law;  European Union law
 Date Published: 2010-04-27

 27.4.2010 EN Official Journal of the European Union L 105/109 COMMISSION DECISION of 26 April 2010 setting up the Expert Group on a Common Frame of Reference in the area of European contract law (2010/233/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) The European Council at Tampere in October 1999 requested the Commission to study the need to harmonise legislation in the area of substantive civil law. (2) The Commission issued a Communication on European contract law (1) in 2001 with the purpose of launching a process of consultation on potential problems and actions in the area of contract law, the responses to which indicated a clear consensus on the need to improve the consistency of the existing Union contract law legislation in order to ensure its uniform application and a smooth functioning of the internal market. (3) The Commission issued an action plan entitled A more coherent European contract law (2) in 2003 which proposed to improve the quality and coherence of Union contract law legislation through the establishment of a Common Frame of Reference, which would provide the Union with a non-binding reference tool containing principles, definitions and model rules to be used for the revision of existing Union legislation and the preparation of new legislation in the area of contract law. (4) As a preparatory measure, the Commission financed in 2005, through a grant under the 6th Framework Programme for Research, a European academic network of researchers to carry out in-depth legal research which led to an academic Draft Common Frame of Reference (hereinafter referred to as the Draft Common Frame of Reference). (5) The Stockholm Programme for 2010-2014 invites the Commission to submit a proposal on a Common Frame of Reference in the area of European contract law which should be a non-binding set of fundamental principles, definitions and model rules to be used by the lawmakers at Union level to ensure greater coherence and quality in the lawmaking process. (6) The Europe 2020 strategy for smart, sustainable and inclusive growth (3) recognises the need to make it easier and less costly for businesses and consumers to conclude contracts with partners in other EU countries, inter alia, by making progress towards an optional European Contract Law. (7) It is therefore necessary to set up a group of experts in the area of civil law, and in particular contract law, and to define its tasks and its structure. (8) The group should assist the Commission in preparing a proposal for a Common Frame of Reference in the area of European contract law, including consumer and business contract law, using the Draft Common Frame of Reference as a starting point and taking into consideration other research work conducted in this area as well as the Union acquis. The group should, in particular, help the Commission select those parts of the Draft Common Frame of Reference which are of direct or indirect relevance for contract law, and restructure, revise and supplement the selected contents. (9) The group should be composed of highly qualified experts with competence in the area of civil law, and in particular contract law, appointed in a personal capacity. (10) Rules on disclosure of information by members of the group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (4). (11) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5). (12) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 Expert Group on the Common Frame of Reference in the area of European contract law The group of experts Expert Group on a Common Frame of Reference in the area of European contract law, hereinafter referred to as the group, is hereby set up. Article 2 Task The groups task shall be to assist the Commission in the preparation of a proposal for a Common Frame of Reference in the area of European contract law, including consumer and business contract law, and in particular in: (a) selecting those parts of the Draft Common Frame of Reference which are of direct or indirect relevance to contract law; and (b) restructuring, revising and supplementing the selected contents of the Draft Common Frame of Reference, taking also into consideration other research work conducted in this area as well as the Union acquis. Article 3 Consultation The Commission may consult the group on any matter relating to the preparation of a proposal for a Common Frame of Reference in the area of European contract law. Article 4 Membership  Appointment 1. The group shall be composed of up to 20 members. 2. The members shall be appointed by the Director-General of DG Justice, Freedom and Security from specialists with outstanding competence in the area of civil law, and in particular contract law. The appointment of members shall be made in such a manner as to ensure, as far as possible, an adequate balance in terms of range of competencies, geographical origin and gender. 3. The members shall be appointed in a personal capacity and shall act independently and in the public interest. 4. The group shall include experts from the following categories:  scientific and research organisations, academia,  legal practitioners,  experts representing the civil society. 5. Members of the group shall be appointed for a mandate ending on 26 April 2012. 6. Members may not designate an alternate to replace them, except with the agreement of the Commission. 7. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not comply with the conditions set out in paragraph 3 of this Article, or Article 339 of the Treaty, may be replaced for the remainder of their term of office. 8. Members shall sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 9. The names of members shall be published in the Register of Commission expert groups and on the Internet site of DG Justice, Freedom and Security. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. 10. Members who do not wish to have their names disclosed may apply for derogation from this rule. The request not to disclose the name of a member of an expert group shall be considered justified whenever publication could endanger his or her security or integrity or unduly prejudice his or her privacy. Article 5 Operation 1. The group shall be chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group. Such sub-groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commissions representative may ask experts from outside the group with specific competence on a subject on the agenda or observers, in particular from the European Parliament and Council, to participate in the deliberations of the group or sub-group deliberations if this is useful and/or necessary. 4. Information obtained by participating in the deliberations of a group or sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure for expert groups adopted by the Commission. 7. The Commission may publish, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 6 Meeting expenses 1. Participants in the activities of the group shall not be remunerated for the services they render. 2. The Commission shall reimburse travel and, where appropriate, subsistence expenses incurred by participants in connection with the activities of the group in accordance with the Commissions rules on the compensation of external experts. 3. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 7 Applicability The Decision shall apply until 26 April 2012. Done at Brussels, 26 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ C 255, 13.9.2001, p. 1. (2) OJ C 63, 15.3.2003, p. 1. (3) COM(2010) 2020 final, p. 23. (4) OJ L 317, 3.12.2001, p. 1. (5) OJ L 8, 12.1.2001, p. 1.